DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 10, and 21 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2-6, 8, 10, 11, 16, 19, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic et al. ("Milovanovic" US 20030028872), and further in view of Johansson (“Johansson” US 20160247013), Feinberg et al. (“Feinberg” US 20180068399), and Park (“Park” US 20170332031).

Regarding claim 1, Milovanovic teaches A user recognition system comprising: 
a remote controller unit, associated with a TV system, having a navigation keypad area; [Milovanovic – Para 0037, Fig. 1, 4: teaches a remote control device 41 with a number of control keys disposed on an outer surface of housing in communication with apparatus 16 which may be a television receiver that displays content]
a fingerprint input component arranged in the navigation keypad area and configured to capture a plurality of fingerprint frames of a user in response to the navigation keypad area being touched by the user; and [Milovanovic – Para 0035, 0021, 0031, 0037, Fig. 2, 4: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.  Para 0038: teaches this arrangement allows non-participatory identification of the user by analyzing the user’s thumbprint when the user changes channels or the volume. The fingerprint apparatus may be incorporated as part of any key in any physical topology. Examiner notes: as user inputs different commands such as changing channels/volume, fingerprints would be captured each command and therefore a plurality of fingerprints would be taken in response to the keypad being touched]
at least one processor, included in the TV system, [Milovanovic – Para 0024, Fig. 1: teaches the data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user. This type of coupling can be useful when the data acquisition device 12 is physically close to the recognition device 14, e.g., a camera embedded in a television or set top box. Examiner notes a processor must be included in recognition device 14, wherein the device comprises functions for analyzation and processing]
wherein the processor is configured to extract and store a plurality of fingerprint features from the plurality of fingerprint frames [Milovanovic – Para 0024, 0049, 0050, Fig. 1: teaches the data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user.  Examiner notes a processor must be included in recognition device 14, wherein the device comprises functions for analyzation and  processing.  Additionally, storage of the fingerprint features must be included in order to perform the act of identifying a user based on the extracted fingerprint.] 
Milovanovic does not explicitly teach a plurality of fingerprint features from the plurality of fingerprint frames over a time period, and to form a registered template from the plurality of fingerprint frames stored during the user's session in browsing and watching content without the user performing any intentional registration step; 
wherein the processor is further configured to use the plurality of fingerprint frames to establish a pseudo-identity of the user based on the registered template, 
wherein a profile associated with the pseudo-identity of the user is generated based on usage of the TV system by the user over the time period after the navigation keypad area is touched by the user.  

However, Johansson teaches a plurality of fingerprint features from the plurality of fingerprint frames over a time period, and to form a registered template from the plurality of fingerprint frames stored during the user's session in browsing and watching content without the user performing any intentional registration step; [Johansson – Para 0075-0079, 0054, Fig. 4: teaches a hidden setup of a fingerprint identification service of a user device is invoked. For example, hidden setup 265 and fingerprint reader 255 may be configured to automatically operate when a fingerprint identification service is not activated on user device 100 and normal setup 270 has not been invoked by a user.  wherein fingerprint reader 255 may capture the fingerprint sample based on an “always on” criteria or based on a time window (step 410).  Fingerprint reader 255 stores the fingerprint sample.  A determination of whether to generate a fingerprint template can be made from the identified fingerprint sampling.  Para 0030: teaches a time window of the process of sampling fingerprints may span between after boot-up of the user device to the turning off of the user device, or from an active state to when the user enters another state (e.g. idle, sleep, etc.).  Examiner notes: the determination of these time windows are interpreted to be during a user’s session in browsing and watching content]
Milovanovic and Johansson are analogous in the art because they are from the same field of fingerprint identification [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic’s fingerprint extraction in view of Johansson to hidden identification service for the reasons of improving user experience by activating a biometric security without being cumbersome, consuming time, or interrupting the user [Para 0014].
Milovanovic and Johansson do not explicitly teach wherein the processor is further configured to use the plurality of fingerprint frames to establish a pseudo-identity of the user based on the registered template, 
wherein a profile associated with the pseudo-identity of the user is generated based on usage of the TV system by the user over the time period after the navigation keypad area is touched by the user.  

However, Feinberg teaches wherein the processor is further configured to use the plurality of fingerprint frames to establish a pseudo-identity of the user based on the registered template, [Feinberg – Para 0056: teaches the central server 130 may determine a template for creating the temporary form of identification for the user 202 based on the identification information, and may transmit the template for creating the temporary form of identification. Para 0025-0027: teaches identification information may include biometric information, wherein that includes one or more fingerprints obtained from the user]
Milovanovic, Johansson, and Feinberg are analogous in the art because they are from the same field of identification [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic and Johansson’s fingerprinting in view of Feinberg to temporary identification for the reasons of improving user experience by allowing the user to facilitate creation of a temporary form of identification that the user may utilize as a form of identification in an emergency situation [Para 0022].
Milovanovic, Johansson, and Feinberg teach a time period to extract fingerprint features, but does not explicitly teach wherein a profile associated with the pseudo-identity of the user is generated based on usage of the TV system by the user after the navigation keypad area is touched by the user.  

However, Park teaches wherein a profile associated with the pseudo-identity of the user is generated based on usage of the TV system by the user after the navigation keypad area is touched by the user. [Park – Para 0100, 0175, 0053: teaches the sensing level can be different for each user, the server may create a profile for each user by collecting information regarding force inputs, their related operations, activity history, etc., from the image processing terminal 102 or the remote control for a preset period of time.  Para 0064: teaches inputs entered by a touch means into the remote control 100 can include normal inputs and force inputs]
Milovanovic, Johansson, Feinberg, and Park are analogous in the art because they are from the same field of input collecting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic, Johansson, and Feinberg in view of Park to profile creation for the reasons of improving efficiency by analyzing the force inputs entered into the remote control, problems such as service errors, etc., can be quickly recognized and resolved.

Regarding claim 2, Milovanovic, Johansson, Feinberg, and Park teaches the user recognition system of claim 1, wherein the fingerprint input component is a fingerprint input transducer or input sensor.  [Milovanovic – Para 0035, 0021, 0031, Fig. 2: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.]

Regarding claim 3, Milovanovic, Johansson, Feinberg, and Park teaches the user recognition system of claim 2, wherein the fingerprint input transducer or input sensor comprises a swipe sensor or a press sensor.  [Johansson – Para 0051: teaches Fingerprint reader 255 includes a fingerprint scanner, a fingerprint sensor, or a fingerprint detector that captures fingerprint data. For example, fingerprint reader 255 may include any suitable fingerprint sensor such as an optical sensor, a passive capacitance sensor, an active capacitance sensor, or an ultrasonic sensor]

Regarding claim 4, Milovanovic, Johansson, Feinberg, and Park teaches the user recognition system of claim 1, wherein the fingerprint input component is arranged under the navigation keypad area and the navigation keypad area includes one or more navigation keys configured to move a cursor on a display device associated with the computing device.  [Milovanovic – Para 0038: teaches a thumb operated cross 40, with the finger print apparatus 26 located in the middle of the cross 40.  Examiner notes location of the fingerprint component in relation to the navigation keypad area is merely design choice]

Regarding claim 5, Milovanovic, Johansson, Feinberg, and Park teach the user recognition system of claim 1, wherein the remote controller unit further comprises a touch screen and the navigation keypad area is a portion of the touch screen.  [Johansson – Para 0048, 0042: teaches input 225 may include a button, a switch, a touch pad, an input port, speech recognition logic, and/or a display (e.g., a touch display, a touchless display)]

Regarding claim 6, Milovanovic, Johansson, Feinberg, and Park teaches the user recognition system of claim 1, wherein the TV system comprises at least one of a set-top box and a smart television, [Milovanovic – Para 0024, Fig. 1: teaches the data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user. This type of coupling can be useful when the data acquisition device 12 is physically close to the recognition device 14, e.g., a camera embedded in a television or set top box.
wherein the remote control unit further comprises a radio frequency transceiver configured to transmit the plurality of fingerprint frames to at least one of the set-top box and the smart television. [Milovanovic – Para 0024, Fig. 1: teaches the data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user.  Wherein, device 12 is coupled wirelessly via a radio frequency, infrared, or other wireless data transmission technology.]

Regarding claim 8, Milovanovic, Johansson, Feinberg, and Park teaches the user recognition system of claim 1, wherein the TV system comprises at least one of a connected smart television and a regular television with i) a connected set-top box or ii) an over-the-top content box.  [Milovanovic – Para 0024: teaches the data acquisition device 12 is physically close to the recognition device 14, e.g., a camera embedded in a television or settop box.]

Regarding Method claim 10, 11, claim(s) 10, 11 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 1, 2. Therefore, claim(s) 10, 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2.

Regarding claim 16, Milovanovic, Johansson, Feinberg, and Park teach the method of claim 10, further comprising receiving an identity information of the user from a mobile device. [Johansson – Para 0011, 0025: teaches a device may use biometric verification measures to authenticate users. For example, the device may provide for voice identification, fingerprint identification, facial identification, eye (e.g., retinal or iris) identification, etc.]

Regarding claim 19, Milovanovic, Johansson, Feinberg, and Park teaches the method of claim 10, further comprising: 
providing at least one of personalized content, targeted advertisement, or recommendation to the user based on the profile associated with the pseudo-identity.  [Park – Para 0090: teaches the server 104 can detect the user profile corresponding to the user when a force input is entered, and based on the detected user profile, provide a customized service, such as a recommended list for example, to the user via the image processing terminal 102.]

Regarding claim 33, Milovanovic, Johansson, Feinberg, and Park teaches the user recognition system of claim 1, wherein at least one of personalized content, targeted advertisement, or recommendation is provided to the user based on the profile associated with the pseudo-identity.  [Park – Para 0090: teaches the server 104 can detect the user profile corresponding to the user when a force input is entered, and based on the detected user profile, provide a customized service, such as a recommended list for example, to the user via the image processing terminal 102.]

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic et al. ("Milovanovic" US 20030028872), and further in view of Johansson (“Johansson” US 20160247013).

Regarding claim 21, Milovanovic teaches A method of user recognition for a TV system, comprising: 
receiving, at the TV system, a first broadcast message from a first mobile device, the first broadcast message comprising a first identity of a first user operating the mobile device; [Milovanovic – Fig. 1: suggests the data acquisition device transmitting data to the recognition technology, which is coupled to the apparatus for content provisioning 16.  Para 0027, Claim 7: teaches wherein the recognition technology device is located in a set top box coupled to a television set. Para 0035, 0021, 0031, Fig. 2: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.]
receiving at least one finger touch from a user at a navigation keypad area of a remote controller unit associated with the TV system; capturing a plurality of fingerprint frames of the user in response to the receiving of the at least one finger touch during the user's session in browsing and watching content; [Milovanovic – Para 0035, 0021, 0030, 0031, 0037, Fig. 2, 4: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.  Para 0038: teaches this arrangement allows non-participatory identification of the user by analyzing the user’s thumbprint when the user changes channels or the volume. The fingerprint apparatus may be incorporated as part of any key in any physical topology. Examiner notes: as user inputs different commands such as changing channels/volume, it is interpreted that fingerprints would be captured each command and therefore a plurality of fingerprints would be captured during a user’s session in browsing and watching] 
extracting the first identity of the first user from the first broadcast message; [Milovanovic – Para 0024: teaches the data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user]
transmitting the plurality of fingerprint frames to the TV system; extracting and storing a plurality of fingerprint features from the plurality of fingerprint frames; [Milovanovic – Para 0024, 0049, 0050, Fig. 1: teaches the data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user.  Examiner notes a processor must be included in recognition device 14, wherein the device comprises functions for analyzation and  processing.  Additionally, storage of the fingerprint features must be included in order to perform the act of identifying a user based on the extracted fingerprint.]
providing at least one of customized content, targeted advertisement, or recommendation based on a first profile associated with the first identity, [Milovanovic – Para 0026, 0030, 0042, 0045: teaches retrieves user preferences (if available) from the user profile database (52 in FIG. 6) and selects customized content based on the user's information from the content database]
wherein the first profile is generated based on a usage history of the first user captured with a fingerprint-sensing remote controller unit based on a registered template formed from a plurality of fingerprint frames stored during the first user's session in browsing and watching content.  [Milovanovic – Para 0023, 0025, 0026: teaches using extracted user information to generate a data image, which is then used to generate an identification template.  Wherein, recognition technology device 14 can then use the data image to generate an identification template and compare this template with known templates and determine identification information.]
Milovanovic does not explicitly teach forming a registered template from the plurality of fingerprint frames stored without the user performing any intentional registration step.

However, Johansson teaches forming a registered template from the plurality of fingerprint frames stored without the user performing any intentional registration step; and [Johansson – Para 0075-0079, 0054, Fig. 4: teaches a hidden setup of a fingerprint identification service of a user device is invoked. For example, hidden setup 265 and fingerprint reader 255 may be configured to automatically operate when a fingerprint identification service is not activated on user device 100 and normal setup 270 has not been invoked by a user.  wherein fingerprint reader 255 may capture the fingerprint sample based on an “always on” criteria or based on a time window (step 410).  Fingerprint reader 255 stores the fingerprint sample.  A determination of whether to generate a fingerprint template can be made from the identified fingerprint sampling]
Milovanovic and Johansson are analogous in the art because they are from the same field of fingerprint identification [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic and Lee’s fingerprint extraction in view of Johansson to hidden identification service for the reasons of improving user experience by activating a biometric security without being cumbersome, consuming time, or interrupting the user [Para 0014].

Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic and Johansson as applied to claim 21 above, and further in view of Hanna et al. ("Hanna" US 20120268241).

Regarding claim 26, Milovanovic and Johansson teaches the method of claim 21, further comprising: 
extracting the second identity of the second user from the second broadcast message; [Milovanovic – Para 0024: teaches the data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user]
providing at least one of customized content, targeted advertisement, or recommendation based on a combination of the first profile associated with the first identity and a second profile associated with the second identity, wherein the second profile is generated based on a usage history of the second user captured with a fingerprint-sensing remote controller unit based on a registered template formed from a plurality of fingerprint frames stored during the second user's session in browsing and watching content. [Milovanovic – Para 0026, 0030, 0042, 0045: teaches retrieves user preferences (if available) from the user profile database (52 in FIG. 6) and selects customized content based on the user's information from the content database.  Para 0025: teaches recognition technology device 14 can then use the data image to generate an identification template and compare this template with known templates and determine identification information.]
Milovanovic and Johansson do not explicitly teach receiving, at the TV system, a second broadcast message from a second mobile device when the second mobile device is in close proximity to the TV system and a signal threshold is reached, the second broadcast message comprising a second identity of a second user operating the second mobile device. 

However, Hanna teaches receiving, at the TV system, a second broadcast message from a second mobile device when the second mobile device is in close proximity to the TV system and a signal threshold is reached, the second broadcast message comprising a second identity of a second user operating the second mobile device; [Hanna – Para 0106, 0129, Fig. 4: teaches a personal access control device, much like a television remote control unit, that uses a wireless transmitter for communicating with the transceiver module, an near field communications (NFC) chip for communicating with the transceiver module, and in this example, a fingerprint sensor.  Examiner notes there must be a signal threshold used for proximity in NFC communication]
Milovanovic, Johansson, and Hanna are analogous in the art because they are from the same field of biometric detection [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic and Johansson’s remote control in view of Hanna to transceiver for the reasons of improving communication by adding different ways to transmit data.

Regarding claim 35, Milovanovic, Johansson, and Hanna teaches the method of claim 26, further comprising: 
using the fingerprint-sensing remote controller unit to generate the plurality of fingerprint frames for the second user transmitted at least one of a set-top box and a smart television, 
wherein the TV system comprises at least one of the set-top box and the smart television. [Milovanovic – Para 0024, Fig. 1, 2: teaches the data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user.  Wherein, recognition device 14, e.g., a camera embedded in a television or settop box.]

Claim(s) 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic, Johansson, Feinberg, and Park as applied to claim 1 above, and further in view of Brito et al. ("Brito" US 20140003717).

Regarding claim 36, Milovanovic, Johansson, Feinberg, and Park do not explicitly teach claim 36.  However, Brito teaches the user recognition system of claim 1, wherein the processor is configured to match the plurality of fingerprint frames with the registered template based on a histogram of a database.  [Brito – Para 0042: teaches the fingerprint histogram of the test image 12 is compared to each of the fingerprint histograms 26 of the template model database 14 and similarity scores are generated]
Milovanovic, Johansson, Feinberg, Park, and Brito are analogous in the art because they are from the same field of template models [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic, Johansson, Feinberg, and Park in view of Brito to fingerprint histograms for the reasons of improving matching by using classification of forms despite poor quality images such as broken up characters or other key character features [Para 0005].

Regarding Method claim 38, claim(s) 38 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 36. 
Therefore, claim(s) 38 is/are subject to rejections under the same rationale as applied hereinabove for claim 36. 

Claim(s) 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic, Lee, Johannson, Park, and Brito as applied to claim 36 above, and further in view of Choi et al. (“Choi” US 20190026453).

Regarding claim 37, Milovanovic, Johansson, Feinberg, Park, and Brito does not explicitly teach claim 37.  However, Choi teaches the user recognition system of claim 36, wherein the matching is carried out without relying on at least one of False Acceptance Rate or False Rejection Rate.  
[Choi – Para 0139: teaches the user's biometric data stored in a biometric information data storage is compared with fingerprint and finger vein images of a finger that have “just” been acquired and processed. When the biometric data and the images match each other, it is determined as a success of fingerprint and finger vein authentication, and when the biometric data and the images fail to match each other, it is determined as an authentication failure.  Para 0023: teaches a finger vein authentication technology known as a biometric information that is superior in terms such as false acceptance rate, false rejection rate.  Para 0149: teaches finger vein authentication significantly reduces false acceptance rate.  Examiner notes: the matching process does not take into account the false rejection rate] 
Milovanovic, Johannson, Feinberg, Park, Brito, and Choi are analogous in the art because they are from the same field of fingerprinting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic, Johannson, Feinberg, Park, and Brito in view of Choi to finger vein technology for the reasons of improving efficiency by increasing an authentication determination speed [Para 0024].

Regarding Method claim 39, claim(s) 39 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 37. 
Therefore, claim(s) 39 is/are subject to rejections under the same rationale as applied hereinabove for claim 37. 

Claim(s)  40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic and Johannson as applied to claim 21 above, and further in view of Brito et al. ("Brito" US 20140003717) and Choi et al. (“Choi” US 20190026453).

Regarding claim 40, Milovanovic and Johansson do not explicitly teach claim 40.  However, Brito teaches the method of claim 21, further comprising: matching the plurality of fingerprint frames with the registered template based on a histogram of a database, [Brito – Para 0042: teaches the fingerprint histogram of the test image 12 is compared to each of the fingerprint histograms 26 of the template model database 14 and similarity scores are generated] [examiner notes: none of the cited prior art rely on a false acceptance rate or false rejection rate as described in the applicant’s specification regarding analyzation of fingerprint frames]
Milovanovic, Lee, Johansson, Park, and Brito are analogous in the art because they are from the same field of template models [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic, Lee, Johansson, and Park in view of Brito to fingerprint histograms for the reasons of improving matching by using classification of forms despite poor quality images such as broken up characters or other key character features [Para 0005].
Milovanovic and Johannson do not explicitly teach optionally wherein the matching does not rely on at least one of False Acceptance Rate or False Rejection Rate.

However, Choi teaches optionally wherein the matching does not rely on at least one of False Acceptance Rate or False Rejection Rate. [Choi – Para 0139: teaches the user's biometric data stored in a biometric information data storage is compared with fingerprint and finger vein images of a finger that have “just” been acquired and processed. When the biometric data and the images match each other, it is determined as a success of fingerprint and finger vein authentication, and when the biometric data and the images fail to match each other, it is determined as an authentication failure.  Para 0023: teaches a finger vein authentication technology known as a biometric information that is superior in terms such as false acceptance rate, false rejection rate.  Para 0149: teaches finger vein authentication significantly reduces false acceptance rate.  Examiner notes: the matching process does not take into account the false rejection rate]
Milovanovic, Johannson, Feinberg, Park, Brito, and Choi are analogous in the art because they are from the same field of fingerprinting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic, Johannson, Feinberg, Park, and Brito in view of Choi to finger vein technology for the reasons of improving efficiency by increasing an authentication determination speed [Para 0024].
  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426        


/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                                                                                            
September 28, 2022